DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2022 has been entered.

Drawings
The drawings are acceptable.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:
Claim 1: The limitation “the depth of the hardened layer at the back of the rack bar has a predetermined maximum depth configured to provide sufficient clearance from a heating coil” should be indented on a separate line, so as to avoid confusing this limitation as being one of the claimed “positions.”  Further, the Office recommends inserting the word “wherein” between the limitation cited above and the limitation “a back of the rack bar relative to the bottom land.”
Claim 4 should be amended similar to the recommendations described above regarding Claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of 35 U.S.C. 112(b) can be found in a prior Office action.
Claims 1-2 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1: The metes and bounds of the limitation “sufficient” (Line 13) are unclear.
Claim 1: A “clearance” suggests a distance between two different things.  Claim 1 recites a “clearance from a heating coil,” (Line 13) and it is unclear what the other “thing” is which defines the claimed “clearance.”  For example, is the claimed “clearance” between the “back of the rack bar” and a “heating coil,” or is it between a “heating coil” and some other part of the “rack bar?”
Claim 4 is presented with the same clarity issues described above with regards to Claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. JPS62178471A to Hideji et al., in view of Chinese Patent Publication No. CN105296719A to Miyazaki and, with regards to Claim 4, further in view of U.S. Patent No. 8,348,289 to Tanaka et al.
Claim 1, as best understood: Hideji discloses a rack bar 1 (FIGS. 5-6) comprising:
a rack tooth row 2 including a plurality of rack teeth 4 meshing with pinion teeth (not shown; see second line from the bottom of Page 2 of the attached human translation);
a hardened layer (shaded section shown in FIG. 6) provided continuously over a substantial portion of a circumference of the rack tooth row 2 (i.e., not over an “entire circumference” as recited in Claim 1)); and
a center portion 1 provided inside the hardened layer and having a lower hardness than the hardened layer, wherein
when the rack bar 1 is viewed in an axial direction of the rack bar 1, a depth of the hardened layer at positions i) and ii) increases in this order:
i) a bottom land 6 of the rack teeth 4; and
ii) a back 3 of the rack bar 1 relative to the bottom land 6 (see Page 6 of the attached human translation “the depth of the hardened layer is deepest at the center portion directly behind the rack teeth, and it decreases as the distance from the center portion increases”), and the depth of the hardened layer at the back 3 of the rack bar 1 has a predetermined maximum depth (which, according to a broadest reasonable interpretation, is understood to mean a “depth”).
The limitation “configured to provide sufficient clearance from a heating coil,” as best understood, is considered to be intended use.  See MPEP 2114. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, the “heating coil” recited in amended Claim 1 is not positively recited such that the “heating coil” is an element of the “rack bar.”
Hideji does not specifically disclose a hardened layer which extends over and entire circumference of the rack tooth row 2, such that the depth of the hardened layer at the side of the rack bar is less than the hardened layer depth for the bottom land 6 and greater than the hardened layer depth for the back 3 of the rack bar relative to the bottom land 6.  Rather, as shown in FIG. 5 of Hideji, a small fraction of each lateral side of the rack bar, between the rack tooth row 2 and the back 3, is not shaded (to indicate those small fractions as being hardened).
 Miyazaki teaches a similar rack bar in which a hardened layer extends over an entire circumference of a rack tooth row.  For example, Paragraph [0007] of Miyazaki teaches “The object of the present invention is to provide an electric heating device for a steering rack, which mainly solves the technical problems of the above-mentioned prior art, and can be easily connected to all areas of the outer peripheral surface of the rack in the circumferential direction.”  Paragraph [0013] of Miyazaki teaches “The electric heating device for the rack used for steering is characterized in that the cooling means is equipped with a plurality of cooling jackets that can be arranged facing each other in all regions of the rack in the circumferential direction.”
In view of the Miyazaki teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the rack bar disclosed by Hideji such that a hardened layer is provided over an entire circumference of the rack tooth row 2, and such that the depth of the hardened layer at the side of the rack bar is less than the hardened layer depth for the bottom land 6 and greater than the hardened layer depth for the back 3 of the rack bar relative to the bottom land 6, because the Miyazaki teaching provides for a rack bar in which a hardened layer is provided over an entire circumference thereof, and because this is a minor distinction from the rack bar shown in FIG. 6 of Hideji.  As such, this modification would be the result of combining prior art elements according to known methods to yield a predictable result.
Furthermore, because Hideji discloses that the hardness depth at the back of the rack bar relative to the bottom land is substantially greater than a hardness depth at a bottom land of the rack teeth, it would have been obvious to those having ordinary skill in the art that, according to the modification of Hideji in view of Miyazaki described above, a transition would exist between the back of the rack bar, a side of the rack bar, and a bottom land of the rack teeth, and that the hardness depths would be consistent with the relative depths shown in FIGS. 5-6 of Hideji.
Claim 2: Hideji discloses induction heating the back surface portion of the rack tooth row 2.
In view of the Hideji disclosure and Miyazaki teaching, the Office finds that it would have been obvious to those having ordinary skill in the at the time of filing to provide the hardened layer which extends around an entire circumference of the rack bar row of the rack bar disclosed by Hideji, as modified by Miyazaki, (as described above in the rejection of Claim 1) by induction heating of the entire circumference of the rack tooth row, in order to achieve a specific hardened depth of the rack tooth row.
Claim 4, as best understood: Hideji discloses a steering apparatus (“rack shaft implemented in a rack and pinion type steering device in such as an automobile”; see the second and third lines from the bottom of Page 2 of the attached human translation).  Although Hideji does not expressly disclose a housing which supports the rack bar disclosed therein, that the rack bar disclosed therein is coupled to wheels of a vehicle, and a pinion shaft supported by the housing so as to rotate about an axis of the pinion shaft, the pinion shaft meshing with the rack tooth row of the rack bar, the pinion shaft being coupled to a steering wheel of the vehicle, the Office cites to Tanaka (merely to introduce an exemplary reference characteristic of the rack-and-pinion steering apparatus art) to support a finding that it would have been obvious to those having ordinary skill in the art at the time of filing to use the rack bar 1 of Hideji in a steering apparatus comprising a housing (similar to the housing 45 shown in Tanaka) and to couple the rack bar 1 of Hideji to wheels of a vehicle (similar to the way rack 5 of Tanaka is coupled to wheels 12), and to provide the steering apparatus with a pinion shaft (similar to the pinion shaft 10 shown in Tanaka) which is supported by the housing so as to rotate around an axis of the pinion shaft, the pinion shaft meshing with the rack tooth row 2 of the rack bar 1, the pinion shaft being coupled to a steering wheel (similar to the steering wheel 2 shown in Tanaka) of the vehicle, in order to support the rack bar and to allow rotary motion of a steering wheel to effect reciprocating motion of the rack bar 1 within the housing to turn the wheels.
Remaining limitations recited in Claim 4 are substantially identical to limitations that define the rack bar recited in Claim 1.
Therefore, the Office notes that Hideji discloses a rack bar 1 (FIGS. 5-6) comprising:
a rack tooth row 2 including a plurality of rack teeth 4 meshing with pinion teeth (not shown; see second line from the bottom of Page 2 of the attached human translation);
a hardened layer (shaded section shown in FIG. 6) provided continuously over a substantial portion of a circumference of the rack tooth row 2 (i.e., not over an “entire circumference” as recited in Claim 1); and
a center portion 1 provided inside the hardened layer and having a lower hardness than the hardened layer, wherein
when the rack bar 1 is viewed in an axial direction of the rack bar 1, a depth of the hardened layer at positions i) and ii) increases in this order:
i) a bottom land 6 of the rack teeth 4; and
ii) a back 3 of the rack bar 1 relative to the bottom land 6 (see Page 6 of the attached human translation “the depth of the hardened layer is deepest at the center portion directly behind the rack teeth, and it decreases as the distance from the center portion increases”), and the depth of the hardened layer at the back 3 of the rack bar 1 has a predetermined maximum depth.
The limitation “configured to provide sufficient clearance from a heating coil,” as best understood, is considered to be intended use.  See MPEP 2114. A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Furthermore, the “heating coil” recited in amended Claim 4 is not positively recited such that the “heating coil” is an element of the “rack bar.”
Hideji does not specifically disclose a hardened layer which extends over and entire circumference of the rack tooth row 2, such that the depth of the hardened layer at the side of the rack bar is less than the hardened layer depth for the bottom land 6 and greater than the hardened layer depth for the back 3 of the rack bar relative to the bottom land 6.  Rather, as shown in FIG. 5 of Hideji, a small fraction of each lateral side of the rack bar, between the rack tooth row 2 and the back 3, is not shaded (to indicate those small fractions as being hardened).
Miyazaki teaches a similar rack bar in which a hardened layer extends over an entire circumference of a rack tooth row.  For example, Paragraph [0007] of Miyazaki teaches “The object of the present invention is to provide an electric heating device for a steering rack, which mainly solves the technical problems of the above-mentioned prior art, and can be easily connected to all areas of the outer peripheral surface of the rack in the circumferential direction.”  Paragraph [0013] of Miyazaki teaches “The electric heating device for the rack used for steering is characterized in that the cooling means is equipped with a plurality of cooling jackets that can be arranged facing each other in all regions of the rack in the circumferential direction.”
In view of the Miyazaki teaching, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the rack bar disclosed by Hideji such that a hardened layer is provided over an entire circumference of the rack tooth row 2, and such that the depth of the hardened layer at the side of the rack bar is less than the hardened layer depth for the bottom land 6 and greater than the hardened layer depth for the back 3 of the rack bar relative to the bottom land 6, because the Miyazaki teaching provides for a rack bar in which a hardened layer is provided over an entire circumference thereof, and because this is a minor distinction from the rack bar shown in FIG. 6 of Hideji.  As such, this modification would be the result of combining prior art elements according to known methods to yield a predictable result.
Furthermore, because Hideji discloses that the hardness depth at the back of the rack bar relative to the bottom land is substantially greater than a hardness depth at a bottom land of the rack teeth, it would have been obvious to those having ordinary skill in the art that, according to the modification of Hideji in view of Miyazaki described above, a transition would exist between the back of the rack bar, a side of the rack bar, and a bottom land of the rack teeth, and that the hardness depths would be consistent with the relative depths shown in FIGS. 5-6 of Hideji.

Response to Arguments
Applicant’s arguments with respect to Claims 1 and 4 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on 571-272-7107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658